Case 3:18-cv-02333-BAS-BGS Document 21 Filed 09/16/19 PageID.361 Page 1 of 10



  1 Brian D. Berry, CA Bar No. 229893
      brian.berry@ogletree.com
  2 Lisa M. Bowman, CA Bar No. 253843
      lisa.bowman@ogletree.com
  3 OGLETREE, DEAKINS, NASH,
      SMOAK & STEWART, P.C.
  4 Steuart Tower, Suite 1300
      One Market Plaza
  5 San Francisco, CA 94105
      Telephone: 415.442.4810
  6 Facsimile:   415.442.4870
  7 Nikolas T. Djordjevski, CA Bar No. 294728
      nikloas.djordjevski@ogletree.com
  8 OGLETREE, DEAKINS, NASH,
      SMOAK & STEWART, P.C.
  9 4370 La Jolla Village Drive, Suite 990
      San Diego, CA 92122
 10 Telephone: 858.652.3100
      Facsimile: 858.652.3101
 11
      Attorneys for Defendant SOUTHWEST AIRLINES CO.
 12
                            UNITED STATES DISTRICT COURT
 13
                         SOUTHERN DISTRICT OF CALIFORNIA
 14

 15
      SUZANNE TANIS, individually and on          Case No. 3:18-cv-02333-BEN-BGS
 16 behalf of all similarly situated employee
      of Defendants in the State of California,
 17                                               DEFENDANT SOUTHWEST
                   Plaintiff,                     AIRLINES CO.’S OPPOSITION TO
 18                                               PLAINTIFF’S MOTION TO DISMISS
            v.                                    ACTION WITHOUT PREJUDICE
 19
                                                  Date September 30, 2019
 20 SOUTHWEST AIRLINES CO. and
      DOES 1 through 50, inclusive,               NO ORAL ARGUMENT UNLESS
 21                                               REQUESTED BY THE COURT
                   Defendant.
 22                                               Action Removed: October 10, 2018
                                                  Trial Date: Not Set
 23

 24

 25

 26
 27

 28

                                                                Case No. 3:18-cv-02333-BEN-BGS
         DEFENDANT’S OPPOSITION TO PLAINTIFF’S REQUEST FOR DISMISSAL WITHOUT PREJUDICE
Case 3:18-cv-02333-BAS-BGS Document 21 Filed 09/16/19 PageID.362 Page 2 of 10



  1   I.      INTRODUCTION
  2           This is Plaintiff Suzanne Tanis’ (“Plaintiff”) second request for voluntary
  3   dismissal of her claims without prejudice. The Court rejected Plaintiff’s initial, one-
  4   sentence request for voluntary dismissal because Defendant Southwest Airlines Co.
  5   (“Southwest”) opposed the motion and Plaintiff provided “no detail as to why she
  6   requests the case be dismissed.” ECF 19. In the instant Motion, she again provides
  7   no explanation whatsoever about why she wants to dismiss her case, opting instead to
  8   say only that she does not feel like arbitrating her individual claims “at this time.”
  9   ECF 20-1 (Mot. at 2:3-4). But it has now been six months since the Court ordered the
 10   Parties to proceed to arbitration. Plaintiff has had more than enough time to decide if
 11   she wants to pursue her individual claims. Her attempt to circumvent this Court’s
 12   arbitration order is driven by pure forum shopping at Southwest’s expense. Plaintiff’s
 13   blatant forum shopping and her refusal to explain why she seeks voluntary dismissal
 14   are grounds to deny her request for voluntary dismissal. Thus, the Court should enter
 15   an order denying the Motion and instructing Plaintiff that the Court will dismiss her
 16   action with prejudice if she does not initiate arbitration within 21 days of the Court’s
 17   order denying the Motion.
 18   II.     BACKGROUND FACTS
 19           A.    Tanis I
 20           On August 15, 2018, Tanis filed this putative class action lawsuit in San Diego
 21   County Superior Court alleging that Southwest misclassified her and other Field
 22   Instructors as exempt from overtime laws and other provisions of the California Labor
 23   Code (“Tanis I”). ECF 1-4. On September 10, 2018, Plaintiff served the Tanis I
 24   complaint on Southwest. Id.
 25           On October 9, Southwest answered the complaint in state court and then
 26   removed it to this Court on October 10, 2018. ECF 1, 2.
 27           On November 6, 2018, Southwest filed a motion to compel individual
 28   arbitration of Tanis’s claims, dismiss her class claims, and dismiss or, in the
                                                  1                Case No. 3:18-cv-02333-BEN-BGS

            DEFENDANT’S OPPOSITION TO PLAINTIFF’S REQUEST FOR DISMISSAL WITHOUT PREJUDICE
Case 3:18-cv-02333-BAS-BGS Document 21 Filed 09/16/19 PageID.363 Page 3 of 10



  1   alternative, stay the case. ECF 9. On December 5, 2018, two days after Southwest
  2   filed its Reply in support of its arbitration motion, Plaintiff filed a Motion for Trial and
  3   Limited Expedited Discovery related to the issue of contract formation on the Parties’
  4   arbitration agreement. ECF 13.
  5         On March 11, 2019, the Court found both motions suitable for determination on
  6   the papers and issued a ruling. ECF 16. In its ruling, the Court granted Southwest’s
  7   motion to compel arbitration and ordered the Parties to proceed to arbitration, but
  8   denied Southwest’s request to strike the class claims due to the delegation clause in
  9   the arbitration agreement. Id. (Order at 13-14). The Court administratively closed the
 10   case “pending the resolution of the arbitration,” and denied Plaintiff’s motion for a
 11   jury trial on the contract formation issue. Id.
 12         B.     Tanis II
 13         On September 20, 2018—ten days after she served Southwest with the
 14   complaint in Tanis I—Tanis filed a second action (“Tanis II”) in San Diego County
 15   Superior Court. Declaration of Brian D. Berry (“Berry Decl.”), Ex. 1. Tanis I was
 16   still pending in the same court at the time. Id. The complaints in Tanis I and Tanis II
 17   plead the same misclassification theory and the same purported Labor Code violations.
 18   Compare ECF 1-4, with Berry Decl., Ex. 1. The only difference between the two cases
 19   is that Tanis I is a putative Rule 23 class action that seeks damages, while Tanis II is
 20   a putative representative action under the Private Attorneys’ General Act (“PAGA”)
 21   that seeks penalties. Id.
 22         On November 8, 2018, Southwest filed a Motion to Stay Tanis II pending this
 23   Court’s order on Southwest’s then-pending arbitration motion and the completion of
 24   the arbitration in Tanis I, if ordered. Berry Decl., Ex. 2. Southwest explained that
 25   litigating the wage-and-hour claims in Tanis I and Tanis II at the same time would
 26   present a substantial risk of inconsistent rulings and judgments, and needlessly burden
 27   Southwest with duplicative discovery and depositions. Id. at 1. Southwest explained
 28   further that a stay would prevent Tanis, who made a tactical decision to divide her
                                                    2                Case No. 3:18-cv-02333-BEN-BGS

          DEFENDANT’S OPPOSITION TO PLAINTIFF’S REQUEST FOR DISMISSAL WITHOUT PREJUDICE
Case 3:18-cv-02333-BAS-BGS Document 21 Filed 09/16/19 PageID.364 Page 4 of 10



  1   causes of action into separate complaints, from taking advantage of her improper
  2   forum shopping and claim-splitting. Id.
  3         On March 8, 2019, the Superior Court judge in Tanis II granted Southwest’s
  4   motion, noting in its written order that “[t]he two actions are premised on the same
  5   facts and law. If there were no Labor Code violations, then there can be no
  6   penalties under PAGA.” Berry Decl., Ex. 3 (Order at 1). The order explained
  7   further that PAGA is “‘simply a procedural statute allowing an aggrieved
  8   employee to recover civil penalties - for Labor Code violations - that otherwise
  9   would be sought by state labor law enforcement agencies.’ (Amalgamated
 10   Transit Union, Local 1756, AFL-CIO v. Superior Court (2009) 46 Cal.4th 993,
 11   1003.) The two actions share a similar controversy at issue — whether Plaintiff
 12   is an aggrieved employee.” Berry Decl., Ex. 3 (Order at 1).
 13         C.     The Court’s Denial of Plaintiff’s Initial Request for Voluntary
 14                Dismissal
 15         On July 26, 2018, after more than four months of silence following this Court’s
 16   order compelling arbitration, Plaintiff’s counsel emailed Southwest’s counsel to say
 17   Plaintiff “will not be pursuing individual arbitration at this time and will solely be
 18   pursing the PAGA matter.” Berry Decl., Ex. 4 (emphasis added). In response,
 19   Southwest’s counsel explained that arbitration is the proper forum for Plaintiff to
 20   resolve her misclassification allegations in light of this Court’s arbitration order, and
 21   that the Superior Court should not lift the stay in Tanis II until after Plaintiff resolves
 22   her individual claims in arbitration. Id.
 23         Plaintiff responded by filing a one-sentence Request to Dismiss this case
 24   without prejudice. ECF 17. On August 16, 2019, Defendant opposed the Request on
 25   the grounds that (1) Plaintiff failed to file a noticed motion with supporting evidence,
 26   (2) Plaintiff’s Request constituted forum shopping, and (3) the Request interfered with
 27   Defendant’s legally protected right to arbitrate Plaintiff’s individual misclassification
 28   claims. ECF 18.
                                                   3                 Case No. 3:18-cv-02333-BEN-BGS

          DEFENDANT’S OPPOSITION TO PLAINTIFF’S REQUEST FOR DISMISSAL WITHOUT PREJUDICE
Case 3:18-cv-02333-BAS-BGS Document 21 Filed 09/16/19 PageID.365 Page 5 of 10



  1            On August 19, 2019, this Court issued an order denying Plaintiff’s Request
  2   without prejudice. ECF 19. The Order states:
  3                  Given that Plaintiff provides no detail as to why she requests
                     the case be dismissed, and given that Southwest opposes the
  4
                     motion, the Court declines to dismiss the case at this time.
  5                  Plaintiff may file a proper noticed motion requesting dismissal
                     of her case if she so chooses. Plaintiff must also specify why
  6
                     her case should be dismissed without prejudice, as she
  7                  requests.
  8   Id. (emphasis added)
  9            Plaintiff then filed the instant Motion, repeatedly stating that she does not wish
 10   to pursue her individual claims in arbitration “at this time” but providing no
 11   explanation for why she wants to dismiss her complaint. ECF 20 (Mot. at 2:4, 4:3,
 12   5:5, 6:7).
 13   III.     ARGUMENT
 14            “The purpose of [FRCP 41(a)(2)] is to permit a plaintiff to dismiss an action
 15   without prejudice so long as the defendant will not be prejudiced or unfairly affected
 16   by dismissal.” Stevedoring Servs. of Am. v. Armilla Intern. B.V., 889 F.2d 919, 921
 17   (9th Cir.1989) (citations omitted). A court has discretion to grant or deny a plaintiff’s
 18   request for dismissal under Rule 41(a)(2) and to condition any dismissal “on terms that
 19   the court considers proper.” Fed. R. Civ. P. 41(a)(2).
 20            When ruling on a motion to dismiss without prejudice, the district court
 21   determines “whether the defendant will suffer some plain legal prejudice as a result of
 22   the dismissal.” Zanowick v. Baxter Healthcare Corp., 850 F.3d 1090, 1093 (9th Cir.
 23   2017). Courts recognize that blatant “forum shopping” may be valid grounds to deny
 24   a Rule 41(a)(2) motion. See, e.g., Kern Oil & Ref. Co. v. Tenneco Oil Co., 792 F.2d
 25   1380, 1389 (9th Cir. 1986); Tur v. YouTube, Inc., No. CV06-4436 FMC (AJWX), 2007
 26   WL 4947615, at *3 (C.D. Cal. Oct. 19, 2007) (citing Kern Oil for proposition that
 27   “blatant forum shopping may be valid grounds to deny a Rule 41(a)(2).”)
 28

                                                    4                Case No. 3:18-cv-02333-BEN-BGS

             DEFENDANT’S OPPOSITION TO PLAINTIFF’S REQUEST FOR DISMISSAL WITHOUT PREJUDICE
Case 3:18-cv-02333-BAS-BGS Document 21 Filed 09/16/19 PageID.366 Page 6 of 10



  1         A.     The Court Should Deny Plaintiff’s Request Due to Her Blatant
  2                Forum Shopping
  3         The procedural history of Tanis I and Tanis II—along with Plaintiff’s cagey
  4   opening brief in support of this Motion—make clear that she is forum shopping. She
  5   filed Tanis II in San Diego Superior Court just 10 days after she served Southwest
  6   with the Tanis I complaint that she had filed in the same court. ECF 1-2, Ex.1 (Tanis
  7   I complaint); Berry Decl., Ex. 1 (Tanis II complaint). In other words, Plaintiff filed
  8   virtually identical lawsuits in the same court that differed only in the relief she sought:
  9   damages in this action (Tanis I) vs. PAGA penalties in Tanis II. See Berry Decl.,
 10   Ex. 3 (Order at 1 (“[t]he two actions are premised on the same facts and law.”) ).
 11   Notably, Plaintiff could have simply amended Tanis I prior to removal to add
 12   her PAGA claims without leave of court. Cal. Civ. Proc. Code § 472 (“A party
 13   may amend its pleading once without leave of the court at any time before the
 14   answer, demurrer, or motion to strike is filed.”). Instead, she engaged in claim-
 15   splitting in order to avoid removal of her PAGA action to this Court and to
 16   create a forum-shopping opportunity for herself.
 17         Now that the Superior Court has stayed Tanis II in favor of Tanis I (over
 18   Plaintiff’s objection) and this Court has compelled Tanis I into arbitration, Plaintiff
 19   wants the Superior Court (or perhaps some other court), rather than an arbitrator, to
 20   adjudicate her misclassification claims. But Plaintiff is not entitled to pick and choose
 21   the forum for the resolution of her claims in this way. Such attempts at forum shopping
 22   are grounds for rejecting a request for voluntary dismissal. See Kern Oil & Ref. Co.,
 23   792 F.2d at 1389 (9th Cir. 1986) (upholding district court’s refusal to dismiss under
 24   FRCP 41(a)(2) based on forum shopping, where the plaintiff sought dismissal without
 25   prejudice of a claim in order to have it heard before a different court); Sukonik v.
 26   Wright Med. Tech., Inc., No. CV1408278BROMRWX, 2016 WL 5921124, at *3
 27   (C.D. Cal. Mar. 2, 2016) (declining request for voluntary dismissal based on forum
 28   shopping, where Plaintiff filed state court action in an effort to circumvent the federal
                                                   5                 Case No. 3:18-cv-02333-BEN-BGS

          DEFENDANT’S OPPOSITION TO PLAINTIFF’S REQUEST FOR DISMISSAL WITHOUT PREJUDICE
Case 3:18-cv-02333-BAS-BGS Document 21 Filed 09/16/19 PageID.367 Page 7 of 10



  1   court’s prior orders); Ramirez v. Avalonbay Communities, Inc., No. C 14-04211 WHA,
  2   2015 WL 4396380, at *1 (N.D. Cal. July 17, 2015) (denying request for voluntary
  3   dismissal based on forum shopping, where plaintiff tried “to use a belated state court
  4   proceeding to circumvent the deadline for joining new parties or to avoid the federal
  5   forum.”); Carrillo v. Target Corp., No. C 17-05693 WHA, 2017 WL 6497244, at *2
  6   (N.D. Cal. Dec. 19, 2017) (“A motion for voluntary dismissal should be denied if it is
  7   based on impermissible forum-shopping, which may be shown if the plaintiff’s
  8   justification for the motion is baseless.”); Tur, 2007 WL 4947615, at *3.1
  9         According to Plaintiff, courts in three different cases permitted plaintiffs to
 10   voluntarily dismiss their claims under the “exact circumstances” of this case. See ECF
 11   20-1 (Mot. at 4:6-18). Plaintiff is wrong about all three cases. In Weiss v. NNN Capital
 12   Fun I, LLC, 2016 WL 4521621 (S.D. Cal. Apr. 18, 2016), Plaintiff abandoned its
 13   interest in the litigation because it received a portion of an intervening $5 million loan
 14   payment that obviated its need to pursue relief. Id. Here, no intervening incident has
 15   prompted Plaintiff to request voluntary dismissal. In Campos v. JPMorgan Chase
 16   Bank, NA, Case No. 18-cv-06169-JSC, 2019 WL 827634, at *12 (N.D. Cal. Feb. 21,
 17   2019), the Court granted a motion to compel arbitration and noted that courts in this
 18   District often, when compelling arbitration, simultaneously issue orders dismissing the
 19   underlying actions without prejudice (i.e., in the alternative to staying the case or
 20   administratively closing the case pending the completion of arbitration). Id. Thus,
 21

 22   1
        Although the court in Tur ultimately granted plaintiff’s request for voluntary
 23   dismissal without prejudice, it did so because (i) the plaintiff had “repeatedly indicated
      his desire to join in [a separate] class action in order to legitimately facilitate the
 24
      interests of the putative class, through the unification of discovery and other pre-trial
 25   matters,” (ii) class counsel had been “transparent” with the court, and (iii) the
      defendant had resisted numerous efforts at coordinating discovery with the separate
 26
      class actions. Tur, 2007 WL 4947615, at *3. None of these factors are present here.
 27   Plaintiff is not trying to conserve resources by coordinating discovery and pretrial
      proceedings in another pending class action, and she has been anything but transparent
 28
      about her motivations for requesting dismissal of this case.
                                                   6                Case No. 3:18-cv-02333-BEN-BGS

          DEFENDANT’S OPPOSITION TO PLAINTIFF’S REQUEST FOR DISMISSAL WITHOUT PREJUDICE
Case 3:18-cv-02333-BAS-BGS Document 21 Filed 09/16/19 PageID.368 Page 8 of 10



  1   Campos involved a defendant’s motion to dismiss a case in furtherance of
  2   arbitration—not a Plaintiff’s request for voluntary dismissal designed to circumvent
  3   an order compelling arbitration.2 Finally, Cardiff Equities, Inc. v. Superior Court of
  4   Los Angeles County, 166 Cal. App. 4th 1541 (2008) is inapplicable because it was a
  5   state court action that applied the California Code of Civil Procedure, not the Federal
  6   Rules of Civil Procedure. Compare id. at 1549 (discussing “absolute right” to
  7   voluntary dismissal prior to trial under section 581 of the California Code of Civil
  8   Procedure), with Fed. R. Civ. P. 41; Kern Oil & Ref. Co., 792 F.2d at 1389. Also, the
  9   issue of forum shopping was not present in Cardiff Equities.
 10         In sum, the record is plain that Plaintiff is engaged in blatant forum shopping.
 11   This reason alone is sufficient for the Court to deny her request for voluntary dismissal.
 12         B.     Plaintiff Fails to Explain Why She Seeks Voluntary Dismissal
 13         In its order denying Plaintiff’s first request for voluntary dismissal, this Court
 14   specifically noted that “Plaintiff provides no detail as to why she requests the case be
 15   dismissed” and instructed Plaintiff “to specify why her case should be dismissed
 16   without prejudice” in any subsequent request for voluntary dismissal. ECF 19.
 17   Plaintiff ignores these instructions, just as she ignored the Court’s prior order to
 18   “proceed to arbitration.” ECF 16 at 14. She offers no explanation whatsoever for why
 19   she wants to dismiss this case. Notably, Plaintiff’s moving papers are not supported
 20   by any declaration from Plaintiff, and her brief offers nothing but the empty mantra—
 21   repeated time and again—that she does not wish to pursue her individual claims “at
 22   this time.” See ECF 20 (Mot. at 2:4, 4:3, 5:5, 6:7). This cagey assertion does not
 23   comply with the Court’s prior order, and her refusal to explain herself is grounds for
 24

 25
      2
     In ordering the Parties to arbitration, this Court did not dismiss this action but instead
 26
    administratively closed the case “pending the resolution of the arbitration.” ECF 16
 27 (Order at 13-14). To the extent Plaintiff is seeking reconsideration of that order, her
    motion is procedurally improper and is not motivated by any material change in fact
 28
    of law. L.R. 7.1(i); Fed. R. Civ. P. 59, 60.
                                                   7                Case No. 3:18-cv-02333-BEN-BGS

          DEFENDANT’S OPPOSITION TO PLAINTIFF’S REQUEST FOR DISMISSAL WITHOUT PREJUDICE
Case 3:18-cv-02333-BAS-BGS Document 21 Filed 09/16/19 PageID.369 Page 9 of 10



  1   denying the Motion.         See, e.g., Ascolese v. Cty. of Los Angeles, No.
  2   EDCV081267ABCCWX, 2012 WL 12964369, at *3 (C.D. Cal. Aug. 6, 2012)
  3   (denying request for voluntary dismissal, where “Plaintiffs have proffered no
  4   explanation for why they seek to dismiss this case. . . Plaintiffs’ silence on this issue
  5   favors denial of the Motion.”) (emphasis added).
  6         C.     Entry of Voluntary Dismissal Would Prejudice Southwest
  7         Southwest has a legally protected contractual right to have Plaintiff’s individual
  8   claims decided in arbitration under the terms of the Parties’ arbitration agreement.
  9   ECF 16 (Order compelling arbitration); AT&T Mobility LLC v. Concepcion, 563 U.S.
 10   333, 344 (2011) (“The principal purpose of the FAA is to ensure that private arbitration
 11   agreements are enforced according to their terms.”) (internal quotes omitted).
 12   Granting Plaintiff’s request for voluntary dismissal would prejudice Southwest’s
 13   legally protected interest in this contractual right. In addition, Southwest has expended
 14   considerable resources defending Plaintiff’s claims in this forum.                Besides
 15   investigating the merits of Plaintiff’s claims, Southwest has incurred substantial costs
 16   removing this case from state court, drafting an answer, drafting a motion to compel
 17   arbitration and brief in support, drafting a reply in support of its motion to compel
 18   arbitration, and responding to Plaintiff’s motion for trial and limited expedited
 19   discovery. See ECF 1, 2, 9, 12, and 14. To allow Plaintiff to dismiss her claims
 20   without prejudice, potentially allowing her to refile the same claims in another lawsuit
 21   and forcing defendant to litigate all these issues again, would substantially prejudice
 22   Southwest.
 23         D.     Plaintiff’s Assertion that Southwest is Forcing Her To Dismiss Her
 24                Claims with Prejudice is a Red Herring
 25         According to Plaintiff, Southwest is attempting to force her to “dismiss her
 26   claims with prejudice so she will be foreclosed from pursuing her non-arbitrable
 27   PAGA claims.” ECF 20-1 (Mot. at 2:12-18); see also id. at 5:12-14 (arguing that
 28   Plaintiff is “asking this Court to adjudicate Plaintiff’s claims on the merits by
                                                  8                Case No. 3:18-cv-02333-BEN-BGS

         DEFENDANT’S OPPOSITION TO PLAINTIFF’S REQUEST FOR DISMISSAL WITHOUT PREJUDICE
Case 3:18-cv-02333-BAS-BGS Document 21 Filed 09/16/19 PageID.370 Page 10 of 10



  1   dismissing her claims with prejudice.”) In reality, Southwest is simply trying to
  2   prevent her from forum shopping at Southwest’s expense and to hold her accountable
  3   to the terms of the arbitration agreement and this Court’s prior orders. If Plaintiff
  4   believes her individual misclassification claims have merit and wants to seek recovery
  5   for them, she must proceed to arbitration. Whether she wants to pursue her individual
  6   claims is a decision that only Plaintiff can make. There is no merit to her assertion
  7   that Southwest is forcing her to dismiss her claims with prejudice. In addition, nothing
  8   about this Court’s arbitration order is inconsistent with its power to impose conditions
  9   on any order granting voluntary dismissal, see Fed. R. Civ. P. 41(a)(2), or to issue an
 10   order for involuntary dismissal “[i]f the plaintiff fails to prosecute or to comply with
 11   these rules or a court order.” Fed. R. Civ. P. 41(b).
 12   IV.     CONCLUSION
 13           For the reasons stated above, Southwest respectfully requests that this Court
 14   deny Plaintiff’s request for voluntary dismissal with instructions that the Court will
 15   dismiss this case with prejudice under Rule 41(b) if Plaintiff does not initiate
 16   arbitration within 21 days from the date of the Court’s order.
 17

 18   DATED: September 16, 2019               OGLETREE, DEAKINS, NASH, SMOAK &
                                              STEWART, P.C.
 19

 20

 21                                           By: /s/ Brian D. Berry
                                                  Brian D. Berry
 22                                               Lisa M. Bowman
                                                  Nikolas T. Djordjevski
 23                                               Attorneys for Defendant
 24                                              SOUTHWESTAIRLINES CO.
                                                                                         40005741.1
 25

 26
 27

 28

                                                  9                Case No. 3:18-cv-02333-BEN-BGS

            DEFENDANT’S OPPOSITION TO PLAINTIFF’S REQUEST FOR DISMISSAL WITHOUT PREJUDICE
